OPINION
BURKE, Justice.
The issue in this appeal is whether one under eighteen years of age can be charged, prosecuted and sentenced in the district court, as an adult, for a misdemeanor violation of Alaska’s “joyriding” statute, AS 28.-35.010(a),1 before there has been an order by the superior court waiving the latter court’s juvenile jurisdiction. We hold that a juvenile charged with such a violation can be prosecuted and sentenced in the same manner as an adult without the necessity of a waiver order.
Appellees, all under eighteen years of age, were arrested for alleged violations of AS 28.35.010(a). Misdemeanor complaints were filed against them in the district court. On its own motion, the district court dismissed the charges and referred each defendant to the juvenile intake officer for possible juvenile proceedings before the superior court. This ruling was appealed by the state, and the superior court, exercising its intermediate appellate jurisdiction,2 affirmed. This appeal followed.
Proceedings against persons under the age of eighteen accused of violating state or local laws are generally governed by the provisions of AS 47.10, Alaska’s juvenile code. AS 47.10.010(a).3 Under the general rule, such a person is exempt from prosecution as an adult until such time as the superior court waives its juvenile jurisdiction over him or her, in accordance with AS 47.10.060,4 upon a finding that the mi*67nor is not amenable to treatment under the juvenile code. P.H. v. State, 504 P.2d 837 (Alaska 1972). In the instant case, both the district and superior courts construed the alleged violations of AS 28.35.010 as coming within the general rule. Thus, the superior court affirmed the district court’s order of dismissal. We reverse.
At the time of the proceedings in the courts below, AS 47.10.010(b) provided for an exception to the general rule in the case of misdemeanor “traffic” offenses, stating:
When a minor is accused of violating a traffic statute or regulation, or a traffic ordinance or regulation of an incorporated municipality, excepting a statute the violation of which is a felony, the procedure prescribed in §§ 20-90 of this chapter may not be followed, except that a parent, guardian or legal custodian shall be present at all proceedings. The minor accused of a traffic offense shall be charged, prosecuted, and sentenced in the district court in the same manner as an adult. [Emphasis added.]5
Appellees argue that the foregoing exception does not apply in the cases at bar, because AS 28.35.010 is not a “traffic” statute within the meaning of AS 47.10.010(b). We reject this argument. Subsection (d) of AS 28.35.010, in language almost identical to that found in AS 47.10.010(b), provides: “When a minor is accused of violations under this section he may be charged, prosecuted, and sentenced in the same manner as an adult, except that a parent, guardian or legal custodian shall be present at all proceedings against the minor.”
Read together, we believe that AS 28.35.-010(d) and AS 47.10.010(b) demonstrate a clear legislative intent to exclude from the coverage and requirements of the juvenile code those cases involving alleged misdemeanor violations of Alaska’s “joyriding” statute by persons under eighteen years of age. Accordingly, we reverse the decision of the superior court affirming the district court’s order of dismissal.
REVERSED and REMANDED for further proceedings consistent with this opinion.

. AS 28.35.010(a) provides:
A person who drives, tows away, or takes a vehicle not his own without the consent of the owner, with intent temporarily to deprive the owner of possession of the vehicle, or a person who is a party or accessory to or an accomplice in the driving or unauthorized taking is guilty of a misdemeanor, and upon conviction is punishable by imprisonment for not less than 30 days nor more than one year, and by a fine of not less than $100 nor more than $1,000. Upon a conviction for a second or subsequent offense, the offender may be charged with a felony


. Under AS 22.10.020(a), “[t]he superior court has jurisdiction in all matters appealed to it from a subordinate court when appeal is provided by law.”


. AS 47.10.010(a) provides in part: “Proceedings relating to a minor under 18 years of age . are governed by this chapter, except as otherwise provided in this chapter . .


. AS 47.10.060(a) provides:
If the court finds at a hearing on a petition that there is probable cause for believing that a minor is delinquent and finds that the minor is not amenable to treatment under this chapter, it shall order the case closed. After a case is closed under this subsection, the minor may be prosecuted as if he were an adult.


. After the district court and superior court proceedings were completed, AS 47.10.010(b) was repealed and reenacted in 1977 to read as follows:
When a minor is accused of violating a traffic regulation, a traffic ordinance or regulation of an incorporated municipality, a fish and game statute or regulation under AS 16 or a parks and recreational facilities statute or regulation under AS 41.20, excepting a statute the violation of which is a felony, the procedure prescribed in §§ 20-90 of this chapter may not be followed, except that a parent, guardian or legal custodian shall be present at all proceedings. The minor accused of a traffic offense, a fish and game statute or regulation violation under AS 16 or parks and recreational facilities violation under AS 41.20 shall be charged, prosecuted, and sentenced in the district court in the same manner as an adult.